Case 3:20-cv-00560-MMH-PDB Document 4 Filed 06/10/20 Page 1 of 3 PageID 65




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


  NEW YORK LIFE INSURANCE
  COMPANY,

                Plaintiff,
                                                     Case No. 3:20-cv-560-J-34PDB
  vs.

  REBECCA KNEELAND, et al.,

                Defendants.
                                              /


                                            ORDER


         THIS CAUSE is before the Court sua sponte on the issue of whether the Court has

  subject matter jurisdiction. See Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410

  (11th Cir. 1999) (“[I]t is well settled that a federal court is obligated to inquire into subject

  matter jurisdiction sua sponte whenever it may be lacking”).

         Plaintiff New York Life Insurance Company (New York Life) alleges in its Complaint

  in Interpleader (Doc. 1; Complaint) that the Court has jurisdiction over this matter pursuant

  to 28 U.S.C. § 1335. Complaint ¶ 10. Section 1335 provides the district courts with

  jurisdiction over a statutory interpleader claim if the following requirements are met: (1) the

  money or property in the plaintiff’s possession is valued at $500 or more; (2) two or more

  adverse claimants of diverse citizenship have claims or potential claims for the money or

  property in controversy; and (3) the plaintiff deposits the money or property in controversy

  into the registry of the Court, or gives a bond payable to the Clerk in the amount of such
Case 3:20-cv-00560-MMH-PDB Document 4 Filed 06/10/20 Page 2 of 3 PageID 66



  money or property. 28 U.S.C. § 1335; see also John Alden Life Ins. Co. v. VanLandingham,

  No. 5:04CV538OC10GRJ, 2006 WL 1529047, at *3 (M.D. Fla. May 30, 2006); Great Amer.

  Life Ins. Co. v. VanLandingham, No. 5:05-CV-155-OC-10GRJ, 2005 WL 2149281, at *1

  (M.D. Fla. Sept. 6, 2005). Here, according to the allegations of the Complaint, the amount

  in controversy exceeds $500.00, Complaint ¶ 10, and “minimal diversity” exists because

  Defendants, the “adverse claimants,” are alleged to be citizens of West Virginia, Florida,

  or Georgia. Id. ¶¶ 2-8. However, a review of the Court’s Docket reveals that the third

  requirement, that of depositing the disputed policy proceeds in the Court registry, or a bond

  with the Clerk of the Court, has not been met.

         In order for the Court to have jurisdiction over this interpleader action, brought

  pursuant to 28 U.S.C. § 1335, the policy proceeds must be deposited to the registry of the

  Court. Thus, in order to cure this jurisdictional defect, New York Life will be directed to

  deposit the proceeds of the AARP Group Permanent Life Insurance policy, certificate

  number A2984335, see Complaint ¶ 13, Ex. A, plus accrued interest, into the registry of

  the Court on or before June 23, 2020, and to file a Notice with the Court that it has done

  so.

         In light of the foregoing, it is

         ORDERED:

         Plaintiff New York Life Insurance Company is directed to DEPOSIT the proceeds,

  and any accrued interest, from the AARP Group Permanent Life Insurance policy,

  certificate number A2984335, see Complaint ¶ 13, Ex. A, into the registry of the Court, on

  or before June 23, 2020, and to file a Notice with the Court that it has done so. If Plaintiff

  fails to deposit the disputed insurance proceeds (or submit to the Court a bond payable to



                                                2
Case 3:20-cv-00560-MMH-PDB Document 4 Filed 06/10/20 Page 3 of 3 PageID 67



  the Clerk in the amount of such money), then the case will be dismissed without prejudice

  for lack of subject matter jurisdiction.

         DONE AND ORDERED in Jacksonville, Florida, this 9th day of June, 2020.




  lc11
  Copies to:

  Counsel of Record
  Pro Se Parties




                                             3
